DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection module” and “an operation module” in claims 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “a detection module” and “an operation module” are not clear. The originally filed specification does not describe the structure/circuit of a “detection module” and an “operation module”. The specification does not recite any sensor or detector. 

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


a memory" and the applicant's specification as filed defines such memory in paragraph [0089] and [00101]. The definition is open-ended and therefore covers also forms of transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g.,Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 8-10, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butler et al. (US 20070012052).

As to claim 1, Butler discloses a method for controlling a state of an equipment unit performed by an unit controller, comprising: 
detecting whether the unit controller communicates with a display panel controller after receiving control data transmitted from a state controller, wherein the control data are also transmitted from the state controller to the display panel controller (Figs. 5-8, [0046]); 
performing an operation corresponding to instruction information transmitted from the display panel controller on the equipment unit in a case where the unit controller communicates with the display panel controller, wherein the instruction information corresponds to a first parsing result obtained by the display panel controller parsing the control data (Figs. 5-8, [0046]); and 
parsing the control data to obtain a second parsing result in a case where the unit controller does not communicate with a display panel controller, and performing an operation corresponding to the second parsing result on the equipment unit ([0059]: time delay before shut-off/locking). 
As to claim 2, Butler teaches the method according to claim 1, wherein the performing the operation corresponding to the second parsing result comprises: extracting delay information from the second parsing result in a case where the control data are unit encryption instruction information ([0059]); performing a delay process time delay before shut-off/locking). 
As to claim 3, Butler teaches the method according to claim 2, wherein the performing the delay process comprises: transmitting a current remaining delay information to the display panel controller for the display panel controller to use the remaining delay information to continue the delay process in a ease where a communication between the unit controller and the display panel controller is recovered during the delay process ([0059]); and locking the equipment unit after receiving a locking instruction transmitted from the display panel controller, wherein the locking instruction is transmitted after the display panel controller finishes the delay process ([0059]: time delay before shut-off/locking). 
As to claim 8, Butler discloses a unit controller for controlling a state of an equipment unit, comprising: 
a receiving module configured to receive control data transmitted from a state controller, wherein the control data are also transmitted from the state controller to a display panel controller (Figs. 5-8, [0046]); 
a detection module configured to detect whether the unit controller communicates with the display panel controller after receiving the control data (Figs. 5-8, [0046]); and 
an operation module configured to perform an operation corresponding to instruction information transmitted from the display panel controller on the equipment time delay before shut-off/locking). 
As to claim 9, Butler teaches the unit controller according to claim 8, wherein the operation module is configured to extract delay information from the second parsing result in a case where the control data are unit encryption instruction information, perform a delay process corresponding to the delay information, and lock the equipment unit after the delay process ([0059]: time delay before shut-off/locking). 
As to claim 10, Butler teaches the unit controller according to claim 9, wherein the operation module is configured to transmit a current remaining delay information to the display panel controller for the display panel controller to use the remaining delay information to continue the delay process in a case where a communication between the unit controller and the display panel controller is recovered during the delay process, and lock the equipment unit after receiving a locking instruction transmitted from the display panel controller, wherein the locking instruction is transmitted after the display panel controller finishes the delay process ([0059]: time delay before shut-off/locking). 

As to claim 15, Butler discloses a unit controller for controlling the state of an equipment unit, comprising: 
a memory configured to store instructions ([0076]); 
a processor coupled to the memory ([0076]) and configured to: 
detect whether the unit controller communicates with a display panel controller after receiving control data transmitted from a state controller, wherein the control data are also transmitted from the state controller to the display panel controller (Figs. 5-8, [0046]); 
perform an operation corresponding to instruction information transmitted from the display panel controller on the equipment unit in a case where the unit controller communicates with the display panel controller, wherein the instruction information corresponds to a first parsing result obtained by the display panel controller parsing the control data (Figs. 5-8, [0046]); and 
parse the control data to obtain a second parsing result in a case where the unit controller does not communicate with the display panel controller, and performing an operation corresponding to the second pausing result on the equipment unit ([0059]: time delay before shut-off/locking). 
As to claim 16, Butler teaches an equipment unit, comprising: the unit controller of claim 15; the state controller configured to transmit control data to the unit controller and the display panel controller; the display panel controller configured to parse the control data to obtain the first parsing result in a case where the display panel controller 
As to claim 17, Butler teaches a non-transitory computer readable storage medium, wherein the computer readable storage medium stores computer instructions which, when executed by a processor, implement the method of claim 1 ([0076]). 
As to claim 18, Butler teaches the equipment unit according to claim 16, wherein the display panel controller is configured to perform a delay process corresponding to delay information extracted from the control data in a case where the control data are unit encryption instruction information, and transmit a locking instruction to the unit controller after the delay process ([0059]: time delay before shut-off/locking). 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 4-7, 11-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 20070012052) in view of Jauquet et al. (US 20160282828).


Butler does not expressly teach unlocking the equipment unit in a case where the control data are unit decryption instruction information. 
Jauquet teaches unlocking the equipment unit in a case where the control data are unit decryption instruction information ([0062]: unlock). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Butler’s equipment by adapting Jauquet’s idea of including unlock feature in order to maintain safe locking and unlocking protocol. 
As to claim 5, Butler (as modified by Jauquet) teach the method according to claim 1, wherein the performing an operation corresponding to instruction information comprises: locking the equipment unit in a case of receiving a locking instruction transmitted from the display panel controller; and unlocking the equipment unit in a case of receiving an unlocking instruction transmitted from the display panel controller (Jauquet: [0062]: unlock). 
As to claim 6, Butler (as modified by Jauquet) teach the method according to claim 5, wherein the performing an operation corresponding to instruction information comprises: receiving a remaining delay information transmitted from the display panel controller at a predetermined cycle during the delay process (Butler: [0059]: time delay before shut-off/locking). 
As to claim 7, Butler (as modified by Jauquet) teach the method according to claim 6, wherein the performing an operation corresponding to instruction information comprises: continuing delay process according to a last received remaining delay information in a case where the unit controller docs not communicate with the display panel controller in a process of waiting for receiving the locking instruction transmitted from the display panel controller; and locking the equipment unit after the delay process (Butler: [0059]: time delay before shut-off/locking). 
As to claim 11, Butler (as modified by Jauquet) teach the unit controller according to claim 9, wherein the operation module is configured to unlock the equipment unit in a case where the control data are unit decryption instruction information (Jauquet: [0062]: unlock). 
As to claim 12, Butler (as modified by Jauquet) teach the unit controller according to claim 8, wherein the operation module is configured to lock the equipment unit in a case of receiving a locking instruction transmitted from the display panel controller, and unlock the equipment unit in a case of receiving an unlocking instruction transmitted from the display panel controller (Jauquet: [0062]: unlock). 
As to claim 13, Butler (as modified by Jauquet) teach the unit controller according to claim 12, wherein the operation module is configured to receive a remaining delay time delay before shut-off/locking). 
As to claim 14, Butler (as modified by Jauquet) teach the unit controller according to claim 13, wherein the operation module is configured to continue the delay process according to the last received remaining delay information in a case where the unit controller docs not communicate with the display panel controller in a process of waiting for receiving the locking instruction transmitted from the display panel controller, and lock the equipment unit after the delay process (Butler: [0059]: time delay before shut-off/locking). 
As to claim 19, Butler (as modified by Jauquet) teach the equipment unit according to claim 16, wherein the display panel controller is configured to transmit an unlocking instruction in a case where the control data are unit decryption instruction information (Jauquet: [0062]: unlock).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628